DETAILED ACTION
The amendment to Application Ser. No. 17/260,425 filed on May 26, 2022, has been entered. Claims 1-15 are currently amended. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Replacement drawings were received on October 26, 2020.  These drawings are accepted.

Response to Arguments
The filing of the replacement sheet for Figure 3 has overcome the objection to the drawings set forth in the Non-Final Office Action mailed January 12, 2022. The objection to the drawings is hereby withdrawn.

The amendment to Claims 1-13 has eliminated invocation of claim interpretation under 35 U.S.C. 112(f) set forth in the Non-Final Office Action mailed January 12, 2022. Claims 1-13 are no longer interpreted under 35 U.S.C. 112(f).

The amendment to Claims 4, 5, 8 and 10 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed January 12, 2022. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1-13 and 15 has overcome the rejection of Claims 1-13 and 15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed January 12, 2022. The rejection of Claims 1-13 and 15 under 35 U.S.C. 112(b) is hereby withdrawn.

The amendment to Claims 1-13 and 15 has overcome the rejection of Claims 1-13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed January 12, 2022. The rejection of Claims 1-13 under 35 U.S.C. 112(a) is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-15 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 12-13 of the response filed April 7, 2022, Applicant argues, “Kiess does not make up for the deficiencies in Deviprasad and Leonard. The Office has argued that Figures 2-4 and 6 and various paragraphs of Kiess disclose such a feature. (Office Action, p. 22.) Applicants respectfully disagree. While Kiess discloses a template of a virtual network function, there is no discussion or suggestion within the reference of using such a template in the establishment of a deployment signal in combination with service level agreement data. In other words, there is no suggestion or motivation to combine the use of a template within Kiess with the any service level agreement data disclosed in Deviprasad to arrive at the presently claimed invention.”
	The Examiner respectfully disagrees. Kiess discloses using a template in combination with service level agreement data to generate a deployment signal. Specifically, Kiess discloses utilizing a VNF template retrieved from the template repository along with performance KPIs, i.e., service level agreement data, specified by the request to generate the VNF construction plan (see figs. 4 and 6, and paragraphs 106, 110-124 and 147-148). A deploy command is generated based on the construction plan and is provided to the cloud management system (CMS), causing the CMS to provision the requested VNF (see fig. 6 and paragraphs 148-150). 
	New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding Claim 1, “[a] provider node” is recited. Paragraph [0072] of the specification states:
 “The figures are to be regarded as being schematic representations and elements illustrated in the figures, which are not necessarily shown to scale. Rather, the various elements are represented such that their function and their general purpose become apparent to a person skilled in the art. Any connection or coupling between functional blocks, devices, components or other physical or functional units shown in the figures or described herein may also be implemented by an indirect connection or coupling. A coupling between components may be established over a wireless connection. Functional blocks may be implemented in hardware, firmware, software, or a combination thereof (emphasis added).” 
In view of the specification, the broadest, reasonable interpretation of a “provider node” includes software, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101.  See MPEP 2106.
Dependent Claims 2-4 and 13 fail to recite sufficient structure so as to cure the deficiencies of Claim 1 from which they depend and therefore are similarly rejected as being drawn to non-statutory subject matter.

Regarding Claim 5, “[a] communication node” is recited. Paragraph [0072] of the specification states:
 “The figures are to be regarded as being schematic representations and elements illustrated in the figures, which are not necessarily shown to scale. Rather, the various elements are represented such that their function and their general purpose become apparent to a person skilled in the art. Any connection or coupling between functional blocks, devices, components or other physical or functional units shown in the figures or described herein may also be implemented by an indirect connection or coupling. A coupling between components may be established over a wireless connection. Functional blocks may be implemented in hardware, firmware, software, or a combination thereof (emphasis added).” 
In view of the specification, the broadest, reasonable interpretation of a “communication node” includes software, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101.  See MPEP 2106.
Dependent Claims 6 and 7 fail to recite sufficient structure so as to cure the deficiencies of Claim 5 from which they depend and therefore are similarly rejected as being drawn to non-statutory subject matter.

Regarding Claim 8, “[a] communication system” comprising “a provider node” and “a communication node” is recited. Paragraph [0072] of the specification states:
 “The figures are to be regarded as being schematic representations and elements illustrated in the figures, which are not necessarily shown to scale. Rather, the various elements are represented such that their function and their general purpose become apparent to a person skilled in the art. Any connection or coupling between functional blocks, devices, components or other physical or functional units shown in the figures or described herein may also be implemented by an indirect connection or coupling. A coupling between components may be established over a wireless connection. Functional blocks may be implemented in hardware, firmware, software, or a combination thereof (emphasis added).” 
In view of the specification, the broadest, reasonable interpretation of a “communication system” comprising a “provider node” and a “communication node” includes software, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101.  See MPEP 2106.
Dependent Claims 9-11 fail to recite sufficient structure so as to cure the deficiencies of Claim 8 from which they depend and therefore are similarly rejected as being drawn to non-statutory subject matter.

Regarding Claim 12, “[a] customer node” is recited. Paragraph [0072] of the specification states:
 “The figures are to be regarded as being schematic representations and elements illustrated in the figures, which are not necessarily shown to scale. Rather, the various elements are represented such that their function and their general purpose become apparent to a person skilled in the art. Any connection or coupling between functional blocks, devices, components or other physical or functional units shown in the figures or described herein may also be implemented by an indirect connection or coupling. A coupling between components may be established over a wireless connection. Functional blocks may be implemented in hardware, firmware, software, or a combination thereof (emphasis added).” 
In view of the specification, the broadest, reasonable interpretation of a “customer node” includes software, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101.  See MPEP 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad et al., Pub. No. US 2019/0174322 A1, hereby “Deviprasad”, in view of Leonard, Pat. No. US 6,085,171, and in further view of Kiess et al., Pub. No. US 2015/0082308 A1, hereby “Kiess”.

Regarding Claim 1, Deviprasad discloses “A provider node (Deviprasad figs. 1 and 4 and paragraphs 12-15 and 56: network 110, i.e., a provider node, that hosts the network slice deployment service) configured to:
... a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);” and
 “establish service level agreement data representing the configuration of the selected virtual network function and the at least one customer node (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data);
establish a deployment signal based on the service level agreement data... of the selected virtual network function (Deviprasad figs. 1 and 3F and paragraphs 24 and 49-52: deployment device 125 generates slice deployment layout descriptors 335 including VNF descriptors, i.e., a deployment signal, the slice deployment layout descriptors indicative of a network slice deployment layout generated based on the prescriptive information 312); and
transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 49-53: deployment device 125 provides the slice deployment layout descriptors 335 to service orchestration device 135, i.e., a communication node, which provisions the network slice deployment layout to satisfy the service request).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (emphasis added)”.
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), the combination of Deviprasad and Leonard does not explicitly disclose “retrieve, from a trusted database or a data repository system, a configuration of the selected virtual network function and a template of the selected virtual network function;” and
“establish a deployment signal based on the service level agreement data and the template of the selected virtual network function (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652) and generating a deployment signal from the VNF construction plan (Kiess fig. 6 and paragraphs 147-150: “After this, a DEPLOY command S111 is send to the CMS, which allocates the physical and virtual resources for the new VNF 400 as shown in step S112.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard, to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 2, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
Additionally, Leonard discloses “wherein the provider node is further configured to retrieve the notification signal from the trusted database (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: order retrieval module 152 of host server 150 retrieves complete order 142 from database 112).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
Additionally, Leonard discloses “wherein the trusted database is a distributed database (Leonard fig. 3 and column 6, lines 21-30: database 112 may be distributed across one or more devices and locations)” and Deviprasad, as modified by Leonard discloses “wherein the provider node is further configured to retrieve the configuration of the selected virtual network function from the distributed database... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service request 307 received by service interface device 115 may include other parameters pertaining to the service requested, e.g., a date, time period, location, price and other criteria that may specify the service requested, i.e., configuration parameters).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard for the reasons set forth in the rejection of Claim 1.
Additionally, Kiess discloses “retrieve... the template of the selected virtual network function from the data repository system (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, Deviprasad discloses “A communication system (Deviprasad fig. 1 and paragraphs 12-15: environment 100) comprising:”
“a provider node (Deviprasad figs. 1 and 4 and paragraphs 12-15 and 56: network 110, i.e., a provider node, which hosts the network slice deployment service) configured to:
... a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);” and
 “establish service level agreement data representing the configuration of the selected virtual network function and the at least one customer node (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data);
establish a deployment signal based on the service level agreement data... of the selected virtual network function (Deviprasad figs. 1 and 3F and paragraphs 24 and 49-52: deployment device 125 generates slice deployment layout descriptors 335 including VNF descriptors, i.e., a deployment signal, the slice deployment layout descriptors indicative of a network slice deployment layout generated based on the prescriptive information 312); and
transmit the deployment signal to a communication node for providing the selected virtual network function to the at least one customer node (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 49-53: deployment device 125 provides the slice deployment layout descriptors 335 to service orchestration device 135, i.e., a communication node, which provisions the network slice deployment layout to satisfy the service request); and
a communication node (Deviprasad figs. 1 and paragraphs 12 and 28-29: service orchestration device 135) configured to:
receive a deployment signal indicative of at least one customer node, a selected virtual network function of a plurality of virtual network functions, a configuration of the selected virtual network function... (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 52: service orchestration device 135 receives the network slice deployment layout descriptors 335, i.e., a deployment signal, from deployment device 125); and
instantiate the selected virtual network function based on the template and the configuration of the selected virtual network function to provide the selected virtual network function according to the configuration to the at least one customer node (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180)”; and
wherein the provider node is further configured to transmit the deployment signal (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 49-53: deployment device 125 provides the slice deployment layout descriptors 335 to service orchestration device 135, i.e., a communication node, which provisions the network slice deployment layout to satisfy the service request)”.
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “retrieve a notification signal, the notification signal being indicative of a selected virtual network function of a plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (emphasis added)”.
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), the combination of Deviprasad and Leonard does not explicitly disclose “retrieve, from a trusted database or a data repository system, a configuration of the selected virtual network function and a template of the selected virtual network function;”
“establish a deployment signal based on the service level agreement data and the template of the selected virtual network function (emphasis added);”
“receive the deployment signal indicative of at least one customer node, the selected virtual network function of the plurality of virtual network functions, the configuration of the selected virtual network function, and the template of the selected virtual network function (emphasis added); and
instantiate the selected virtual network function based on the template of the selected virtual network function and the configuration of the selected virtual network function to provide the selected virtual network function according to the configuration to the at least one customer node (emphasis added);” and
“wherein the communication system is configured to retrieve the template of the selected virtual network function from the data repository system and the configuration of the selected virtual network function, the service level agreement data, an indication of the selected virtual network function, an indication of the communication node, and an indication of the at least one customer node from the trusted database, 
wherein the communication system is further configured to generate a runnable instance of the selected virtual network function based on the template and configuration of the selected virtual network function, the indication of the selected virtual network function, the at least one customer node and the communication node, and the service level agreement data, 
wherein the communication node is further configured to retrieve the runnable instance, and
wherein the communication node is further configured to instantiate the selected virtual network function based on the runnable instance.”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652), generating a deployment signal from the VNF construction plan (Kiess fig. 6 and paragraphs 147-150: “After this, a DEPLOY command S111 is send to the CMS, which allocates the physical and virtual resources for the new VNF 400 as shown in step S112.”) and utilizing the VNF construction plan to generate a VFN deployment template, i.e., a runnable instance, that can be processed to instantiate the requested VNF (Kiess fig. 6 and paragraphs 105-107 and 149-150: “VNF deployment template: The deployment template is the result of the VNF template computation and it contains information that a cloud management system can process in order to realize the actual instantiation of the physical resources and assign the software and/or VM images.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 9, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
Additionally, Leonard discloses “establish validation data and to store the validation data in the trusted database (Leonard figs. 3 and 5; column 8, lines 11-52 and column 10, lines 4-35: data sufficiency verification sub-module 128 verifies that order data 6 is sufficient to perform the requested change in communication service and stores the verification result, i.e., validation data, as order status in database 112), and
wherein the communication system is further configured to selectively generate the runnable instance depending on the validation data (Leonard figs. 3 and 5 and column 9, lines 25-33 and column 10, lines 29-35: “An order 8 whose order status 258 is ‘Complete’ has passed all of the verifications and is awaiting provisioning by one of CSPs 210. Host server 150 may then retrieve information for complete order 142 to initiate the provisioning.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Deviprasad to generate and store the result of a verification process in a database in association with the service request and to generate the network slice deployment layout based on the verification result as taught by Leonard. One of ordinary skill in the art would have been motivated to combine generating and storing the result of a verification process in a database in association with the service request and to generate the network slice deployment layout based on the verification result to enable any errors in the service order to be corrected before provisioning of the VNF (Leonard column 8, lines 50-56).

Regarding Claim 11, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
Additionally, Kiess discloses “wherein the configuration of the selected virtual network function comprises an internal configuration and an interface configuration, wherein the internal configuration is used for generating the runnable instance by the factory node, and wherein the interface configuration is used for instantiating the selected virtual network function by the management module (Kiess figs. 2-4 and paragraphs 105-124 and 128-134: “VNF construction plan: The construction plan is a temporary template that is used while computing the final deployment template and it is a result of the combination of a VNF description template and the input parameters and requirements (KPis) received from a user/OSS request and the intermediate NCP (and NCP agent) computations.”).

Regarding Claim 12, Deviprasad discloses “A customer node for a data network, wherein the data network is configured for providing a plurality of virtual network functions to the customer node by a communication system (Deviprasad figs. 1 and 4 and paragraphs 12, 28, 31 and 56: end device 180 and network 130), wherein the customer node is configured to:
receive availability data from a trusted database or a data repository system, the availability data being indicative of one or more virtual network functions of the plurality of virtual network functions being available to the customer node (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: end device 180 presents a graphical user interface 305 provided by service interface device 115, the GUI indicating a catalog of available network functions provided by network 130);
select one of the available virtual network functions as a selected virtual network function (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: the user selects one or more network functions from the catalog using GUI 305);
receive the selected virtual network function from the communication system, wherein the selected virtual network function is based on...  a configuration of the selected virtual network function (Deviprasad figs. 1, 3G and 4 and paragraphs 28, 31, 53, 56 and 63: network 130 provides the requested network service 343 to end device 180);
report the selected virtual network function... (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: end device 180 communicates an intent-based service request 307 to service interface device 115 indicating the selected network service); and
establish a data communication via the selected virtual network function, when provided by the communication system (Deviprasad figs. 1 and 3G paragraphs 14-16, 28-31, 47-48 and 53: while not explicitly stated, it is understood that one or more devices, which may include end device 180, establish communication with the selected network service once provided by network 130).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “report the selected virtual network function to a distributed database (emphasis added)”.
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that network provides the requested service to the end device (Deviprasad paragraph 53), the combination of Deviprasad and Leonard does not explicitly disclose “receive the selected virtual network function from the communication system, wherein the selected virtual network function is based on a template of the selected virtual network function and a configuration of the selected virtual network function (emphasis added)”.
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652) and generating a deployment signal from the VNF construction plan (Kiess fig. 6 and paragraphs 147-150: “After this, a DEPLOY command S111 is send to the CMS, which allocates the physical and virtual resources for the new VNF 400 as shown in step S112.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard, to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 12.
Additionally, Deviprasad discloses “A method for operating a customer node for a data network, wherein the data network is configured for providing a plurality of virtual network functions to the customer node by a communication system... (Deviprasad figs. 3A-3H and 5 and paragraphs 47, 67 and 69: a process for a network slice deployment service).”

Regarding Claim 15, Deviprasad discloses “A method for providing a plurality of virtual network functions to a customer node by a communication system (Deviprasad figs. 3A-3H and 5 and paragraphs 47 and 67: a process for a network slice deployment service) comprising:
...a notification signal, the notification signal being indicative of a selected  virtual network function of the plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (Deviprasad figs. 1 and 3A and paragraphs 16-17 and 47: service interface device 115 receives an intent-based service request 307, i.e., a notification signal indicative of a selected virtual network function, from end device 180, the intent-based service request indicating one or more network functions selected by an end user 185);” and
“establishing service level agreement data, the service level agreement data at least representing the configuration of the selected virtual network function and the at least one customer node, based on the notification signal (Deviprasad figs. 1 and 3B and paragraphs 19 and 48: service interface device 115 generates prescriptive information 312 indicating SLA and configuration requirements for the requested VNF based on the service request, i.e., service level agreement data); and
providing the selected virtual network function by instantiating the selected virtual network function based on... the configuration of the selected virtual network function (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180).”
However, while Deviprasad discloses that the service interface device receives the intent-based service request from the end device (Deviprasad fig. 3A and paragraph 47), Deviprasad does not explicitly disclose “retrieving a notification signal, the notification signal being indicative of a selected  virtual network function of the plurality of virtual network functions and at least one customer node to which the selected virtual network function is to be provided (emphasis added)”.
In a related field of endeavor, Leonard discloses a host server comprising an order retrieval module that retrieves complete customer communication service change orders from a database for processing (Leonard figs. 3 and 4; column 8, lines 10-16 and column 9, lines 25-33: “If order 8 is complete in database 112, order retrieval module 152 retrieves information for complete order 142 using link 140 and interface 166 and stores complete order 142 in database 153.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to store the intent-based service requests received from the customer end devices in a database and to retrieve the stored service requests from the database for processing as taught by Leonard. One of ordinary skill in the art would have been motivated to combine storing the intent-based service requests from the customer end devices in a database and to retrieve the stored service requests from the database for processing to ensure completeness of the intent-based requests before processing (Leonard column 8, lines 11-22).
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), Deviprasad does not explicitly disclose “retrieving, from a trusted database or a data repository system, a configuration of the selected virtual network function and a template of the selected virtual network function;” and
“providing the selected virtual network function by instantiating the selected virtual network function based on the template and the configuration of the selected virtual network function (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652) and generating a deployment signal from the VNF construction plan (Kiess fig. 6 and paragraphs 147-150: “After this, a DEPLOY command S111 is send to the CMS, which allocates the physical and virtual resources for the new VNF 400 as shown in step S112.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Deviprasad, as modified by Leonard, to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deviprasad, Leonard and Kiess in further view of Dravid et al., Pub. No. US 2018/0367418 A1, hereby “Dravid”.

Regarding Claim 4, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
However, while Deviprasad discloses the generation of prescriptive information indicating SLA and configuration requirements for the requested VNF based on the service request (Deviprasad paragraphs 19 and 48), and further discloses that the service request may comprise additional parameters pertaining to the service requested, such as data, time period, location, price and other criteria that may specify the service requested (Deviprasad paragraphs 17 and 21), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the provider node is further configured to establish validation data by validating the service level agreement data based on the notification signal,
wherein the notification signal is further indicative of hardware requirements and functional parameters for the providing of the selected virtual network function, and
wherein the provider node is further configured to selectively transmit the deployment signal depending on the validation data.”
In the same field of endeavor, Dravid discloses a method for deploying virtual network functions using resources of a network function virtualization environment wherein a request to deploy a VNF is validated against the available resources and capabilities of the virtualization environment before resources are allocated to the requested VNF (Dravid figs. 1 and 2 and paragraphs 13, 18-20 and 23-26: “In turn, the VNF manager responds by validating the request at step 210. For example, the VNF manager 118 may validate the request by ensuring sufficient resource capacity exist for fulfilling the request, and/or that the NFV environment possesses the capabilities for deploying the VNF 108 using certain parameters to be associated with the VNF 108 included in the request. When the request is validated at step 210, the VNF manager 118 transmits a response to the request back to the NFV orchestrator 104 requesting that certain resources 114 be allocated for supporting the VNF 108.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard and Kiess, to validate the SLA the service request against available resources and capabilities of the network as taught by Dravid because doing so constitutes applying a known technique (validating a requested VNF against available resources and capabilities) to known devices and/or methods (a network slice deployment service) ready for improvement to yield predictable and desirable results (ensuring the SLA). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 1.
However, while Deviprasad discloses the generation of prescriptive information indicating SLA and configuration requirements for the requested VNF based on the service request (Deviprasad paragraphs 19 and 48), and further discloses that the service request may comprise additional parameters pertaining to the service requested, such as data, time period, location, price and other criteria that may specify the service requested (Deviprasad paragraphs 17 and 21), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the provider node is further configured to establish validation data by validating the service level agreement data against a physical specification of the communication system.”
In the same field of endeavor, Dravid discloses a method for deploying virtual network functions using resources of a network function virtualization environment wherein a request to deploy a VNF is validated against the available resources and capabilities of the virtualization environment, i.e., a physical specification of the communication system, before resources are allocated to the requested VNF (Dravid figs. 1 and 2 and paragraphs 13, 18-20 and 23-26: “In turn, the VNF manager responds by validating the request at step 210. For example, the VNF manager 118 may validate the request by ensuring sufficient resource capacity exist for fulfilling the request, and/or that the NFV environment possesses the capabilities for deploying the VNF 108 using certain parameters to be associated with the VNF 108 included in the request. When the request is validated at step 210, the VNF manager 118 transmits a response to the request back to the NFV orchestrator 104 requesting that certain resources 114 be allocated for supporting the VNF 108.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard and Kiess, to validate the SLA the service request against available resources and capabilities of the network as taught by Dravid because doing so constitutes applying a known technique (validating a requested VNF against available resources and capabilities) to known devices and/or methods (a network slice deployment service) ready for improvement to yield predictable and desirable results (ensuring the SLA). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Kiess.

Regarding Claim 5, Deviprasad discloses “A communication node (Deviprasad figs. 1 and paragraphs 12 and 28-29: service orchestration device 135) comprising:
receive a deployment signal indicative of at least one customer node, a selected virtual network function of a plurality of virtual network functions, a configuration of the selected virtual network function... (Deviprasad figs. 1 and 3F and paragraphs 24, 29 and 52: service orchestration device 135 receives the network slice deployment layout descriptors 335, i.e., a deployment signal, from deployment device 125); and
instantiate the selected virtual network function based on... the configuration of the selected virtual network function to provide the selected virtual network function according to the configuration to the at least one customer node (Deviprasad figs. 1 and 3G and paragraphs 29 and 53: service orchestration device 135 provisions the network slice deployment layout 339 in network 130 based on the network slice deployment layout descriptors received from deployment device 125 and provides the network service 343 to end device 180).”
However, while Deviprasad discloses that the generated slice deployment layout descriptors may include VNF descriptors (Deviprasad paragraph 52), Deviprasad does not explicitly disclose “receive a deployment signal indicative of at least one customer node, a selected virtual network function of a plurality of virtual network functions, a configuration of the selected virtual network function, and a template of the selected virtual network function; and
instantiate the selected virtual network function based on the template and the configuration of the selected virtual network function to provide the selected virtual network function according to the configuration to the at least one customer node. (emphasis added).”
In the same field of endeavor, Kiess discloses retrieving a VNF template of a requested VNF function from a repository in response to a setup request and using the retrieved VNF template and request parameters including performance/capacity KPIs and resiliency and location constraints, i.e., SLA agreement data, to generate a VNF construction plan (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: network configuration platform (NCP) 200 receives VNF request 600 and looks up the correct VNF template 201 from VNF template repository 202, which is utilized by NCP C-agent 203 along with performance requirements specified by the request to generate VNF construction plan 652) and generating a deployment signal from the VNF construction plan (Kiess fig. 6 and paragraphs 147-150: “After this, a DEPLOY command S111 is send to the CMS, which allocates the physical and virtual resources for the new VNF 400 as shown in step S112.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad, as modified by Leonard, to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess. One or ordinary skill in the art would have been motivated to combine utilizing a template of the requested VNF to generate the slice deployment layout descriptor to map requirements of the requested VNF to available resources (Kiess paragraphs 87-88).

Regarding Claim 6, the combination of Deviprasad and Kiess discloses all of the limitations of Claim 5.
Additionally, Kiess discloses “determine status report data, the status report data being indicative of whether the selected virtual network function and according to which configuration is provided to the at least one customer node, and transmit the status report data to a trusted database (Kiess figs. 2 and 6 and paragraph 161: NCP C-agent 203 transmits a V-Setup acknowledgement message indicating the result of the instantiation of VNF 400 to NCP 200, which stores the results of the instantiation in a table).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to transmit an acknowledgement indicating the result of the VNF instantiation and to store the result as taught by Kiess. One of ordinary skill in the art would have been motivated to combine transmitting an acknowledgement indicating the result of the VNF instantiation and to store the result to ensure up-to-date information regarding available resources (Kiess paragraph 145).

Regarding Claim 7, the combination of Deviprasad and Kiess discloses all of the limitations of Claim 5.
Additionally, Kiess discloses “retrieve the template of the selected virtual network function from a data repository system (Kiess figs. 2-4 and 6 and paragraphs 102-103, 105, 108-126, 145 and 147-150: NCP 200 retrieves the correct VNF template 201 from VNF template repository 202).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Deviprasad to utilize a template of the requested VNF to generate the slice deployment layout descriptor as taught by Kiess for the reasons set forth in the rejection of Claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deviprasad, Leonard and Kiess in further view of Qin., Pub. No. US 2017/0300696 A1.

Regarding Claim 10, the combination of Deviprasad, Leonard and Kiess discloses all of the limitations of Claim 8.
However, while Leonard discloses storing the result of a verification process in a database in association with a communication service change order and processing the communication service change order based on the result (Leonard figs. 3 and 5; column 8, lines 11-52, column 9, lines 25-33 and column 10, lines 4-35), the combination of Deviprasad, Leonard and Kiess does not explicitly disclose “wherein the communication system is further configured to generate a digital signature of the runnable instance and to store the digital signature in the trusted database,
wherein the communication node is further configured to retrieve the digital signature of the runnable instance from the trusted database, and 
wherein the communication node is further configured to validate the runnable instance against the digital signature and selectively instantiate the selected virtual network function depending on the validating of the runnable instance.”
In the same field of endeavor, Qin discloses a system and method for verifying the integrity of VNF installation files using digital signatures, wherein during VNF instantiation, a virtualization infrastructure management (VIM) verifies the integrity of a VNF installation file by comparing a signature of the VNF installation file stored by an associated signature file with a signature generated from the VNF installation file using the same hash function that was used to generate the signature stored by the signature file before installing the VNF on the network function virtualization infrastructure (Qin figs. 1 and 6A-6B and paragraphs 71-73, 80, 88, 99 and 128-132: “It should be noted that, if the verification of the installation packages fails, an alarm is generated. If verification of any installation file fails, installation of the VNF software is stopped. If the VNF software has been tampered with, operation of the VNF software is stopped or instantiation of the VNF software is stopped, and if the installation package has been tampered with, online of the VNF software is stopped.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Deviprasad, Leonard and Kiess to verify the integrity of the network slice deployment layout before provisioning in the network using a digital signature generated from the network slice deployment layout using a hash function as taught by Qin. One of ordinary skill in the art would have been motivated to combine verifying the integrity of the network slice deployment layout before provisioning in the network using a digital signature generated from the network slice deployment layout using a hash function to ensure the network slice deployment layout has not been tampered with (Qin paragraphs 81-82).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449